Citation Nr: 9921475	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-33 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 1997 rating decision from the Washington, 
District of Columbia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
bilateral knee disorder.  In June 1998, the veteran's claims file 
was transferred to the Houston, Texas, RO for further 
adjudication, at the request of the veteran.  


FINDING OF FACT

The claim of entitlement to service connection for a bilateral 
knee disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a bilateral 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records report a complaint of right 
knee pain in February 1965.  No trauma was reported and 
examination was negative.  Four days later, the veteran 
complained of pain in both knees.  Edema of the right leg 
secondary to a bandage was noted.  Examination of the knees was 
again negative.  The veteran's separation physical examination, 
dated in July 1968, noted no lower extremity abnormalities.  On a 
report of medical history, completed at the same time, the 
veteran reported no history of "trick" or locked knee.  

In May 1994, the veteran was treated for complaints of pain in 
both lower legs.  No edema or redness was noted and a diagnostic 
impression of peripheral neuropathy was provided.  The VA 
treatment records noted that the veteran's neuropathy was 
secondary to diabetes.  In January 1996, the veteran reported 
concerns about his joints, including his knees, with a history of 
tenderness and redness of the knees and feet on occasion.  The 
physician noted no swelling or erythema on examination.  

In November 1996, the veteran filed an initial claim for VA 
benefits for service connection for residuals of injury to both 
of his knees, which occurred during military training in February 
1965.  In his VA Form 9, substantive appeal, received in July 
1997, the veteran stated that his knee pain during service was 
the result of the rigors of basic training, specifically the two-
mile runs every morning.  The veteran pointed to complaints of 
claudication and swelling in his legs since July 1994.  The 
veteran also requested a hearing before a Member of the Board at 
the central office in Washington, D.C.  The veteran failed to 
report for a hearing scheduled in March 1999.  A June 1999 
hearing was postponed, and the veteran failed to report for a 
scheduled hearing in July 1999.


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service or 
within an applicable presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal is 
whether he has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, and 
there is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit held 
that, "For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility of 
the evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.3 (1998).


Analysis

In the instant case, the record contains no evidence of a current 
knee disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In addition, the Board notes that the veteran's 
service medical records contain only two complaints of knee pain, 
both in February 1965.  The veteran continued in service for more 
than three years after these complaints, with no further 
complaints, diagnoses or opinions of any knee pain or pathology.  
The injuries appeared to be transient in nature, and to have 
resolved by service separation.  The veteran's separation medical 
examination indicated no abnormalities of the lower extremities, 
and the veteran reported no history of knee problems.  

The Board notes that the veteran, in his VA Form 9, attributes 
his lower leg swelling to his knee injury during service.  The 
competent medical evidence of record attributes the swelling to 
peripheral neuropathy, secondary to diabetes, for which the 
veteran was denied service connection in January 1996.  The 
record contains no competent medical evidence, which provides a 
nexus between the occasional swelling of the legs, attributed to 
diabetic neuropathy, and any incident of service, including the 
two complaints of knee pain.  

The Board further finds that the RO advised the appellant of the 
evidence necessary to establish a well grounded claim, and the 
appellant has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee disorder, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

